PER CURIAM:
Antone Henry Poindexter appeals the district court’s order addressing Poindexter’s December 1, 2010, letter. In its order, the district court declined to resentence Poindexter but it did order the Probation Office to amend Poindexter’s presentence report to account for the fact that a prior New Jersey conviction had been vacated. We have reviewed the record and find no reversible error. Accordingly, we deny Poindexter’s motion for appointment of counsel and affirm for the reasons stated by the district court. United States v. Poindexter, Nos. 3:97-cr-00079-JCC-l; 3:ll-cv-00175-REP (E.D.Va. Aug. 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.